Case 1:19-cr-OOOl4-A.]N Document 1 Filed 12/04/18 Page 1 of 7

0 §§ §

 

   

Approved:

 

@&CHAEL D. LONGYEAR / DANIELLE R. SASSOON
Assistant United States Attorney

BefOre: THE HONORABLE ONA T. WANG
United States Magistrate Judge
Southern District of New York

     

_ _ _ ____________ _ _ L.; ) {@)
ix
UNITED STATES OF AMERICA : COMPLAINT
- V. - : Violations of
_ 21 U.S.C. 846; 18 U.S.C.
THOMAS LLOYD and ' §§ 1951, 924(€), and 2
SHANE CRUZ,
COUNTY OF OFFENSE:

Defendants. _ NEW YORK

_________________ _X

SOUTHERN DISTRICT GF NEW YORK, SS.:

CHRISTOPHER MURPHY, being duly sworn, deposes and says
that he is a Police Officer with_ the New York City Police
Department, and charges as follows:

COUNT ONE
(Narcotics Trafficking)

1. On or about December 3, 2018, in the Southern
District of New York and elsewhere, THOMAS LLOYD and SHANE CRUZ,
the defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

2. lt was a part and an object of the conspiracy
that THOMAS LLOYD and SHANE CRUZ, the defendants, and others
known and unknown, would and did distribute and possess with
intent to distribute a controlled substance, in Violation of
Title 21, United States Code, Section 841(a)(l).

3. The controlled substance that THOMAS LLOYD and
SHANE CRUZ, the defendants, conspired to distribute and possess
with the intent to distribute are mixtures and substances

 

Case 1:19-cr-00014-A.]N Document 1 Filed 12/04/18 Page 2 of 7

containing a detectable amount of marijuana, in violation of
Title 21, United States Code, Section SQl(b)(l)(D).

(Title 21, United States Code,r Section 846.)

COUNT TWO
(Use of a Firearm)

4. On or about December 3, 2018, in the Southern

District of New York and elsewhere, SHANE CRUZ, the defendant,
and others known and unknown, during and in relation to a drug
trafficking crime for which they may be prosecuted in a court of
the United States, namely, the narcotics distribution conspiracy
charged in Count One of this Complaint, knowingly did use and
carry firearms, and, in furtherance of such crime, did possess
firearms, and did aid and abet the use, carrying, and possession
of firearms, which were brandished and discharged.

(Title 18, United States Code, Sections 924(c)(l)(A)(i),
924(c)(l)(A)(ii), 924(c)(l)(A) (iii), and 2.)

COUNT THREE
(Hobbs Act Robbery)

5. On or about December 3, 2018, in the Southern
District of New York and elsewhere, THOMAS LLOYD, the defendant,
and others known and unknown, attempted to commit robbery, as
that term is defined in Title 18, United States Code, Section
l951{b)(1), and would and did thereby obstruct, delay, and
affect commerce and the movement of articles and commodities in
commerce, as that term is defined in Title 18, United States
Code, Section 1951(b}(3), to wit, LLOYD attempted to commit an
armed robbery of an individual believed to be engaged in
narcotics trafficking in New York, New York and aided and
abetted the same.

(Title 18, United States Code, Sections 1951 and 2.)

COUNT FOU'R
(Firearms Use)

6. On or about December 3, 2018, in the Southern
District of New York and elsewhere, THOMAS LLOYD, the defendant,
and others known and unknown, during and in relation to a drug
trafficking crime for which they may be prosecuted in a court of
the United States, namely, the narcotics distribution conspiracy
charged in Count One of this Complaint and during and in

2

 

 

Case 1:19-cr-00014-A.]N Document 1 Filed 12/04/18 Page 3 of 7

relation to a crime of violence for which they may be prosecuted
in a court of the United States, namely, the attempted Hobbs Act
robbery charged in Count Three of this Complaint, knowingly did
use and carry firearms, and, in furtherance of such crimes, did
possess firearms, and did aid and abet the use, carrying, and
possession of firearms, which were brandished and discharged.

(Title lB, United States Code, Sections 924(c)(l)(A){i),
924(€)(1)(A)(ii}, 924(€)(1)(A) (iii), and 2.)

The bases for my knowledge and for the foregoing charges,
are, in part, as follows:

7. l am,a Police Officer with the New York City
Police Department (“NYPD”). l have been personally involved in
the investigation of this matter. This Affidavit is based upon
my personal participation in the investigation, my examination
of reports and records, and my conversations with other law
enforcement personnel and other individuals. Because this
Affidavit is being submitted for the limited purpose of
demonstrating probable cause,r it does not include ali the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements,r and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

8. As set forth in greater detail below, on or about
December 3, 2018, THOMAS LLOYD and SHANE CRUZ, the defendants,
and others known and unknown, possessed firearms that were
brandished and discharged in connection with a prearranged
meeting to buy a large quantity of marijuana. See infra
II ll(a)-(b). In addition, before the sale of marijuana, LLOYD
and others known and unknown attempted to rob the marijuana
dealer and discharged a firearm during the course of that
attempted robbery. See infra IL ll(c)-(d).

9. Based on my conversations with other law
enforcement officers, my review of law enforcement reports, and
my personal participation in this investigation, I learned the
following in substance and in part:

a. On or about December 3, 2018, a 911
dispatcher received a call reporting that gun shots were fired
inside a building located at 134 Haven Avenue in New York, New
York (“Building-l”). i, along with other officers of the NYPD,
entered Building-l and encountered SHANE CRUZ, the defendant, in
the stairwell of Building-l. CRUZ stated, in substance and in

 

 

Case 1:19-cr-00014-A.]N Document 1 Filed 12/04/18 Page 4 of 7

part, that he had been shot in the arm. As officers removed
CRUZ’s jacket in order to inspect his injury, officers recovered
a .38 caliber revolver from the pocket of CRUZ’s jacket. CRUZ
told officers that he was shot in Apartment 3A of Building-l
(the “Apartment”).

b. l, and other NYPD officers, approached the
door of the Apartment and heard what sounded like a scuffle
inside. l knocked on the door of the Apartment and announced

that we were the police. The front door of the Apartment opened
slightly and I and the other NYPD officers entered the
Apartment.

c. Upon entering the Apartment, I saw THOMAS
LLOYD,i the defendant, and another individual (“Individual-l”)
standing in the entry area of the Apartment and both men
appeared to be bleeding.

d. l observed on the floor of the entry into
the Apartment what appeared to be a large, clear vacuum-sealed
plastic bag that looked like it contained smaller clear plastic
baggies each filled with a green leafy substance. Based on my
training and experience, the green leafy substance in those
baggies appeared to be marijuana and the manner in which it was
packaged - in separate baggies - appears to be for resale or
distribution purposes.

e. THOMAS LLOYD, the defendant,r stated that he
had been shot in the neck and needed an ambulance. NYPD
officers and paramedics removed LLOYD from the scene and took
him to the hospital. lndividal-i appeared to be bleeding from a
wound on lndividual~l's head.

f. l walked inside the Apartment and observed
another individual (“Individual-Z”) lying on the floor of the
Apartment's living room. lndividual-Z stated, in substance and
in part, that he had been struck in the back of the head by an
object. ln addition, l observed what appeared to be an opened
blue laundry bag on the floor of the living room of the
Apartment, and the bag contained what appeared to be plastic
vacuummsealed bags containing a green leafy substance. I
further observed a .22 caliber pistol on a table in the living
room of the Apartment.

g. l further observed inside the Apartment a
hall closet with the door half open, and inside the closet in

 

 

 

Case 1:19-cr-00014-A.]N Document 1 Filed 12/04/18 Page 5 of 7

plain view, additional plastic baggies containing a green leafy
substance.

lO. Based on my conversations with other law
enforcement officers, l am aware that Individual-l identified
himself as a resident of the Apartment and provided consent to
search the Apartment. Based on my review of police reports and
my conversations with other NYPD officers, l understand that
NYPD officers recovered the following from the Apartment:

a. Approximately fifteen pounds of a green
leafy substance;

b. Approximately one pound of what appears to
be mushrooms;

c. Approximately 22 grams of a white powdery
substance that appears to be cocaine;

d. Approximately 515,000 of United States
currency; and

e. Approximately one fired bullet retrieved
from the front door of the Apartment.

ll. Individual-l and Individual-Z agreed to be
interviewed by members of the NYPD. Based on my review of the
interviews, which were video recorded, and my conversations with
the officers who interviewed Individual-l and Individual~Z, I
learned the following in substance and in part:

a. Individual~l stated that Individual-i
communicated with SHANE CRUZ, the defendant, via FaceTime and
CRUZ was going to bring others to the Apartment to buy
marijuana.

b. lndividual-l stated that CRUZ arrived at the
Apartment with THOMAS LLOYD, the defendant, and another
individual (“CC-l”). CRUZ,¢LLOYD, and CC-l inspected the

marijuana, and CC~l stated that CC-l would go down to CC-l’s car
to get the money to buy approximately one pound of marijuana.

c. Individual-l further stated that while CC-l
left the Apartment, LLOYD went into the bathroom of the
Apartment. LLOYD then exited the bathroom and stated, in
substance and in part that CC-l was at the front door.
Individual-l opened the door to the Apartment and saw that CC~l

 

 

Case 1:19-cr-00014-A.]N Document 1 Filed 12/04/18 Page 6 of 7

had a firearm. Individual-l attempted to close the door of the
Apartment, and CC~l fired the gun. At or about the same time,
LLOYD also began firing a gun. A struggle among the occupants
of the Apartment s CRUZ, LLOYD, Individual-l and Individual-2 -
ensued, and CRUZ and LLOYD were shot, while lndividual-l and
Individual-2 each were pistol whipped in their heads. CC-l
never re-entered the Apartment.

d. Individual-2 stated that lndividual-Z was
playing a video game in the Apartment. Individual-Z did not pay
attention to what was going on until Individual-Z heard gunshots
and saw LLOYD with a gun in his hand. Individual-Z stated that
after the struggle, lndividual~Z found the .22 caliber gun on
the ground and placed it on the table in the living room.

12. Based on my participation in this investigation,
I am aware that other NYPD officers reviewed surveillance video
captured from both Building-l and surrounding buildings. Based
on my conversations with other NYPD officers, I have learned
that surveillance video depicts the following, in substance and
in part:

a. THOMAS LLOYD and SHANE CRUZ, the defendants,
along with CC~l entered Building~l together. Later, CCMl can be
seen exiting the building holding a bag. CC-l walked towards a
parked car on the street in front of Building-l. CC-l and three
other individuals (not including LLOYD and CRUZ) then entered
Building-l. Later, CC~l and the three other individuals exited
Building~l and separated. lt appears that CC~l dropped an
object next to a vehicle parked outside Building"l.

13. Based on my conversations with other NYPD
officers who responded to Building-l, l have learned that a .357
magnum revolver was recovered underneath a vehicle parked in
front of Building-l.

 

 

Case 1:19-cr-00014-A.]N Document 1 Filed 12/04/18 Page 7 of 7

WHEREFORE, the deponent respectfully requests that

THOMAS LLOYD and SHANE CRUZ, the defendants,

bailed, as the case may be.

Sworn to before me this
4th day of December, 2018

 

'%5?

cH§IsTOPHER MURPH§
POLICE OFFICER
NEW YORK CITY Porics

 

Tas """"" oNoRAsLE oNA T aNG "w
UN:TED sTATEs MAccsT~A ATE JUDGE
sOUTHERN D:sTRicT or NEW YORK

be imprisoned or

 

DE PARTMENT

 

 

